PER CURIAM.
The controversy is over the location of a boundary line between the property of the parties. The action is for trespass upon a relatively small parcel of land claimed by both parties.
The appeal is upon notice as one “permitted by law as a matter of right”. KRS 21.060; CR 73.02. However, the judgment does not “fix the value of” the property in controversy as is required by KRS 21.070. Therefore, jurisdiction of this court is not shown and the appeal must be dismissed. Manning v. Mauldin, Ky., 280 S.W.2d 503; Bowling v. Bowling, Ky., 283 S.W.2d 837.
It appears from the briefs that the decision of the trial court rests on contradictory evidence of fact and the judgment cannot be said to be “clearly erroneous.” So> were the jurisdiction of the appeal shown, we would have to affirm the judgment under CR 52.01.
The appeal is dismissed.